Citation Nr: 0611261	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a right elbow 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a jaw disability 
and dental problems.

5.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from 1957 to 1960.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Hearing Officer at 
the RO in May 2002, of which a transcript is of record.

The case was remanded by the Board in May 2004.



FINDINGS OF FACT

1.  All identified evidence has been obtained or diligently 
sought with regard to the pending appellate issues.

2.  Although the veteran and his mother have testified to his 
having been treated after an auto accident, there is no 
confirmation in current administrative or clinical records of 
any in-service auto accident.

3.  There is no credible medical opinion which provides a 
nexus between any current problems and any auto accident in 
service. 



CONCLUSIONS OF LAW

1.  A right arm disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  A right elbow disability disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).
3.  A left knee disability disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  A jaw disability and dental problems disability were not 
incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  Tinnitus disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to the 
obligations placed upon VA for providing notice and 
assistance in development of evidence, and in other areas.  
See the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), and implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Some development has been undertaken herein.  

However in that regard, even after an extensive and detailed 
remand decision by the Board and follow-up comprehensive 
correspondence from the RO, all of which served to ensure 
that the veteran was well informed as to what was required in 
the way of evidence, and the obligations upon himself and VA 
to provide it, the veteran has not provided any of the 
required information which would permit further development 
of the evidence in his case.  

The service department has again indicated that no further 
records are available.  And further information has not been 
forthcoming from the veteran so that other investigations 
might be undertaken by the RO with regard to police, etc. 
data.

The Board is satisfied that as much development of the 
evidence has taken place as can be without the assistance of 
the veteran.  Thus, there can be resolution of these issues 
at present without detriment to the due process rights of the 
veteran. 

And while the veteran's representative suggests another 
remand, there is nothing that would indicate that this would 
be any more productive than the action that has repeatedly 
taken place in the past to obtain identical data.  

In the future, should the veteran have data to reopen his 
claims, including with regard to civilian or other data 
relating to his alleged auto accident, he is free to offer 
it. 

Criteria: General

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic disorder 
is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

As noted in the Board's decision in 2004, the essence of the 
veteran's claim is that he was involved in a motor vehicle 
accident while in service, for which he was hospitalized for 
months, and from which he now has the claimed disabilities.  

He has provided testimony in support of his claim.

The veteran's mother has also submitted a written statement 
confirming that her son was hospitalized in service following 
a motor vehicle accident.

The RO has made a concerted effort to obtain service records, 
but available records are minimal and do not reflect any sort 
of vehicular accident.  

The hospital wherein the veteran indicates he was treated has 
been apparently unable to provide clinical records for his 
care.

And there is no evidence of chronic post-service problems 
from the time of separation until fairly recently.

The Board noted in the 2004 decision that it was sympathetic 
to the veteran's circumstances, but it was extremely 
difficult to assess any relationship between his current 
disabilities absent anything to independently confirm the 
existence and specific nature of the alleged trauma involved 
or even the documented presence of chronic residuals from 
then until present.  And while the RO has made some efforts 
to obtain those records, it remained unclear that the veteran 
fully understood what was required to support his claim, and 
that there was a mutual obligation between himself and VA to 
obtain such documentation.  

Accordingly, the Board remanded the case for the following 
actions, in pertinent part:

1.  The RO should contact the service 
department and request that all 
collateral records be provided including 
investigations, etc. for the veteran's 
involvement in a motor vehicle accident.  
Service administrative records should be 
acquired in addition to the limited 201 
file now available.  

The service department should be 
encouraged to pursue internal avenues of 
investigation to obtain base-related 
reports of incidents, etc. in California 
where the veteran was stationed.  The RO, 
[or the veteran, to the extent possible], 
should undertake a modified field 
investigation to acquire copies of local 
police or law enforcement accident 
reports.  The veteran should be asked to 
clarify more clearly the specific 
details, etc., including approximate 
dates of the incident and care involved.  
The RO should pursue all logical avenues 
in that regard to get some sort of 
independent confirmation of the nature 
and extent of the involved accident.  
(emphasis added)

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide the names or statements from 
persons who knew him at the time and can 
confirm the specifics of the incident.  
If there was media coverage, or insurance 
claims involved, copies of these 
associated documents should be made 
available for his file.  In this regard, 
the veteran is to be informed that 
anything that pertains to the accident 
may be of help and to that extent, he is 
encouraged to cooperate with the 
acquisition thereof.  (emphasis added)

3.  The veteran should be asked to 
provide specific information with regard 
to care for the various alleged 
disabilities from the time of separation 
until his recent claim, and with the RO's 
help, records of all such care should be 
obtained and filed in the claims folder.  
(emphasis added)

4.  After review of the results of the 
requested development, the RO should 
fully readdress the issues of service 
connection for various residuals of a 
motor vehicle accident.  If the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue an SSOC.  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits, to 
include a summary of the evidence and all 
applicable law and regulations pertaining 
to the claim currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is required 
of the veteran until he is notified by 
the RO.  (emphasis added)

The RO endeavored to obtain additional service records.  A 
response was received to the effect that no further records 
were available.

The RO also sent detailed and comprehensive correspondence to 
the veteran, a copy of which is in the file, explaining what 
was necessary on his part, the information that was needed, 
etc., to pursue the Board's requested development, and 
identifying the nature of all evidence, the basic nature of 
which was entirely under his control to provide so as to 
support the further pursuit by official channels of 
information concerning his alleged auto accident.  The letter 
was not returned so it must be assumed to have been delivered 
to him  at his last address of record. 

The veteran did not respond to the above letter, nor to the 
specific and detailed requests included in the Board's remand 
action, cited above with emphasis.  

In fact, other than that identified in the Board's remand, 
there has been no response whatsoever from the veteran in any 
regard to any of the requested information.  

Accordingly, no further development of same could be 
accomplished.  

And the case has been returned to the Board for final 
appellate review based on the evidence now of record. 



Analysis

In analyzing this case, the Board would reiterate that the 
Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of 

(1) a current disability; 

(2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 

(3) medical evidence of a nexus between 
the claimed in- service disease or injury 
and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 
(1999).  (emphasis added)

Moreover, the veteran is not permitted to stand back and 
require endless and prolonged development absent assistance 
on his behalf, particularly in a case such as this where the 
evidence is not obtainable other than with his help.  

In this, the Board would stress that although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, op. cit.

In this case, there is no objective evidence relating to the 
alleged auto accident, although the Board recognizes that 
there certainly may well have been such an accident as 
required in (2) by Hickson, above.  

Nonetheless, although there is current evidence of medical 
disability as required in (1) above, there is no fulfillment 
of (3), and absent those pivotal requirements, service 
connection is not warranted for any disability.  

No doubt is raised in that regard which might be resolved in 
his favor.



ORDER

Service connection for a right arm disability, a right elbow 
disability, a left knee disability, a jaw disability and 
dental problems and for tinnitus, is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


